UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6069


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LEE VINES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:10-cr-00031-D-1)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Lee Vines, Appellant Pro Se. John Howarth Bennett,
Kristine L. Fritz, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Stephen Aubrey West, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Lee Vines seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Vines has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with        oral   argument   because      the     facts    and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3